Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147938 & (22)(24)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 147938
                                                                     COA: 314946
                                                                     St. Joseph CC: 99-009938-FC
  RONALD ANTHONY THURMOND,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 6, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). We GRANT that part
  of the motion for miscellaneous relief asking to amend the application for leave to appeal,
  but DENY the other relief requested in the motion. The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         p0224
                                                                                Clerk